Sawyer, C. J., delivered the opinion of the Court:
For the purpose of bringing the words of the Act in question to be construed into closer connection, omit the intervening words, not affecting the sense, so far as the Act *327relates to the case in hand, and Section 2 will read as follows, to wit:
“ Eight hours labor shall constitute a day’s work in all cases where the same is performed * * * by the authority of any * * * municipal government within this State, or of any officer thereof acting as such; and a stipulation to that effect shall be made a part of all contracts to which * * * any * * * municipal government shall be a party.”
It is plain to our minds that “a stipulation to that effect,” means nothing more nor less than a stipulation to the effect that “ eight hours labor shall constitute a legal day’s work” under the contract to which the stipulation is made applicable. This is the provision of the Act to which the words “ to that effect” manifestly refer.
We have no doubt that the contract in question is a contract 1 ‘ by the authority ” of a “ municipal government, ” within the meaning of the Act. The contract tendered to respondent for execution contained this provision, to wit: ‘ ‘And it is hereby expressly stipulated that eight hours labor shall constitute a legal day’s work for all work to he performed under this contract.” This is the precise stipulation required to be inserted by the statute, in terms every way as broad as those prescribed by the Act. To our minds, it is a full compliance with the requirements of the Act. The provision of the statute is an abridgement of, and a limitation upon, the powers of parties to contract about their own concerns, and we are not authorized to extend, by construction, such an abridgement of the natural rights of parties to cases not strictly within the terms of the Act. The provision which the Superintendent required to be inserted, and which the relators declined to accept, is as follows, to wit:
“And it is further mutually agreed between the parties hereto, that eight hours labor shall constitute a legal day’s work for all work done by any person employed by said parties of the first part, in performing this contract; and said parties of the first part further agree not to require or permit any person so employed to work more than eight hours per day; and in case of violation of this covenant, said *328party of the second part shall be released from all the obligations herein contained, and the parties of the first part shall not be entitled to any pay for the work done. ”
It seems to us that it is only necessary to compare this stipulation with the language of the Act before quoted, to at once perceive that it is much broader than the requirements of the Act, and in those particulars not embraced in the Act, and wholly unauthorized by its provisions.
It is argued, that upon this construction Section 1 covers the whole field, and Section 2 becomes surplusage, and has no office to perform. We do not so interpret the Act. Without Section 2, the officers of the State and municipal governments might take it upon themselves to require a stipulation like that permitted by Section 1 to be inserted in all contracts between the State or municipal governments and those contracting with them. But Section 2 obviates this, by making it the duty of such officers to insert in such contracts the stipulation prescribed. But it goes no further. The required stipulation, as we construe the Act, was in the contract tendered to the respondent, and he was not authorized to require more. We think it was his duty to execute it in the form tendered, and that the judgment should be reversed and the cause remanded, with directions to the District Court to issue its mandate in accordance with the views here expressed.
So ordered.
The following opinions were also delivered :